DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 12/14/2021 has been entered.  Claims 1-2 and 4-18 are currently pending in the application.  Claims 16-17 have been previously withdrawn from consideration.  Claims 1-2, 4-15 and 18 are being treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-2, 4-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "each pair of adjacent gripping surfaces", which renders the claim indefinite.  The claim has previously set forth the holding shaft has "at least three gripping surfaces"; however, claim 1 does not set forth how many "pair" of adjacent gripping surfaces the holding shaft has, especially when the holding shaft has an odd number of gripping surfaces.  
Claim 8 recites the limitation "each pair of rounded transition region", which renders the claim indefinite.  First, it is noted that the term "pair" should be associated with "regions" instead of "region".  Second, claim 8 depends from claim 1; and claim 1 defines that each pair of adjacent gripping surfaces are connected by a rounded transition region.  It is unclear which two rounded transition regions are referred to as a pair of rounded transition regions.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "each rounded transition region".
Claim 8 recites the limitation "the shaft circumference".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation has been construed to be "a shaft circumference".
Claims 2, 4-15 and 18 each depend from claim 1 and are likewise rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4-8, 10-12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindahl (US 7,874,181 B1).
Regarding claim 1, Lindahl discloses a knitting needle (fig. 17; col. 29, ll. 16-36), comprising: 
a knitting needle tip (tapering work area 6 and pointed end 7, together forming a knitting needle tip area; fig. 17; col. 15, ll. 52-61; col. 29, ll. 16-36) for entwining stitches (fig. 17; col. 15, ll. 57-61; col. 29, ll. 16-36), and 
a holding shaft (rigid member 26; fig. 17; col. 29, ll. 16-36) which extends from the knitting needle tip in a shaft longitudinal direction (see fig. 17) and has at least three gripping surfaces for holding the knitting needle (a needle having a shaft comprising a triangular cross-sectional configuration which defines three gripping surfaces; fig. 17; col. 29, ll. 16-36), 
wherein the gripping surfaces each have a plurality of elevations (small elevations 14; fig. 17; col. 29, ll. 16-36) distributed in the shaft longitudinal direction (see fig. 17), and wherein each pair of adjacent gripping surfaces are connected by a rounded transition region (rounded corners; referencing figs. 2, 4; col. 20, ll. 18-26),
wherein at least a portion of the plurality of elevations is arranged in a section of the gripping surfaces that is adjacent to the knitting needle tip (as elevations 14 extending substantially across shaft 26 and ending in a position only about 1.5-2 inches from pointed end 7, at least some elevations 14 are close to, i.e., adjacent to, the needle tip area 6 and 7; see fig. 17; col. 29, ll. 16-27; col. 31, ll. 11-21).
Regarding claim 4, the claim recites a process of forming at least three gripping surfaces; therefore, the claim is deemed a product-by-process claim, and determination of patentability is based on the product itself, not on its method of production.  The patentability of a product does not depend on its method of production. If the product in the product-by-process limitation is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In this case, claim 4 does not provide any further definitive product structure except that the holding shaft comprising a metal material. The holding shaft of Lindahl has at least three gripping surface, therefore meets the 
Regarding claim 5, the claim recites a process of forming at least three gripping surfaces; therefore, the claim is deemed a product-by-process claim, and determination of patentability is based on the product itself, not on its method of production.  The patentability of a product does not depend on its method of production. If the product in the product-by-process limitation is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In this case, the holding shaft of Lindahl has at least three gripping surface, therefore meets the structural requirements of the claim.
Regarding claim 6, the claim recites a process of forming the elevations; therefore, the claim is deemed a product-by-process claim, and determination of patentability is based on the product itself, not on its method of production.  The patentability of a product does not depend on its method of production. If the product in the product-by-process limitation is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In this case, the holding shaft of Lindahl has a plurality of elevations distributed in the longitudinal direction, therefore meets the structural requirements of the claim.
Regarding claim 7, Lindahl discloses the knitting needle according to claim 1, and further discloses wherein the elevations have an elevation height which corresponds to 1 to 10% of the value of the shaft circumference (a standard size 4 needle has an outer  perimeter of 0.0013 inch, which is calculated from an outer diameter of 1/8 inch; and the elevation changes have a thickness between 0.0004 inches and 4-5 mm (0.16-0.20 inch); therefore, the elevation height is calculated to be about 0.1-50% of the shaft circumference; col. 10, ll. 61-67; col. 11, ll. 1-7).  In addition, a change in size is an obvious variation of engineering design and is generally In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 8, Lindahl discloses the knitting needle according to claim 1, but does not explicitly disclose wherein each rounded transition region has a rounding radius which is smaller than 1/10 or greater than 1/100 a shaft circumference (the claim defines the radius can be any value; figs. 2, 4).
Regarding claim 10, the claim recites a process of forming the holding shaft; therefore, the claim is deemed a product-by-process claim, and determination of patentability is based on the product itself, not on its method of production.  The patentability of a product does not depend on its method of production. If the product in the product-by-process limitation is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In this case, claim 10 does not provide any further definitive product structure; the holding shaft of Lindahl meets the structural requirement of claim 1 and thereby also meeting the structural requirements of claim 10.
Regarding claim 11, the claim recites a process of forming the elevations; therefore, the claim is deemed a product-by-process claim, and determination of patentability is based on the product itself, not on its method of production.  The patentability of a product does not depend on its method of production. If the product in the product-by-process limitation is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In this case, claim 11 does not provide any further definitive product structure; the holding shaft of Lindahl meets the structural requirement of claim 1 and thereby also meeting the structural requirements of claim 11.
Regarding claim 12, Lindahl discloses the knitting needle according to claim 4, and further discloses the knitting needle furthermore comprising: a knitting needle rear part 
Regarding the limitation "wherein the knitting needle rear part is obtained by forming, an end-side section of the cylindrical metal piece, in a rotary swaging or rotary hammering machine", this limitation is deemed a product-by-process limitation in the claim, and determination of patentability is based on the product itself, not on its method of production.  The patentability of a product does not depend on its method of production. If the product in the product-by-process limitation is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In this case, the limitation does not provide any further definitive product structure; therefore Lindahl's knitting needle meets the requirement of the claim.
Regarding claim 18, Lindahl discloses the knitting needle according to claim 1, and further discloses wherein the knitting needle is metallic (col. 31, ll. 26-32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lindahl (US 7,874,181 B1).
 Regarding claim 2, Lindahl discloses the knitting needle according to claim 1, but does not explicitly disclose wherein the holding shaft has four gripping surfaces which are each arranged in pairs parallel to and spaced apart from one another such that the holding shaft has 
Regarding claim 9, claim 9 appears to recite a raw material of the holding shaft. Lindahl does not explicitly disclose wherein the holding shaft comprising aluminum, copper and/or brass.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the holding shaft as claimed, in order to provide a highly durable material for the holding shaft. Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 13, Lindahl discloses a knitting needle according to claim 12, and further discloses a circular knitting needle (circular knitting needle 24; fig. 17; col. 29, ll. 16-36), comprising: 

a cord (flexible filament 27; fig. 17; col. 29, ll. 16-36) connecting the two knitting needles at their knitting needle rear parts and intended for guiding and holding the stitches (fig. 17; col. 29, ll. 16-36), 
wherein the cord is connected to the holding shaft by the knitting needle rear parts (fig. 17; col. 29, ll. 16-36).
Lindahl does not disclose in Fig. 17 that both of the first and second knitting needles having the structural features according to claim 12.  However, Lindahl does disclose Fig. 17 only provides an example of several possible options and should be considered as limiting (col. 29, ll. 40-47).  Therefore, it would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to have constructed both of the first and second knitting needles with the structural features according to claim 12, thereby providing a circular knitting needle with two identical rigid members. It has been a common practice in the knitting art to construct a circular knitting needle with two identical rigid members.  Such a modification would not yield any unexpected result.
Regarding the limitation "wherein the knitting needle rear part is compressed with the holding shaft", this limitation is deemed a product-by-process limitation in the claim, and determination of patentability is based on the product itself, not on its method of production.  The patentability of a product does not depend on its method of production. If the product in the product-by-process limitation is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In this case, the limitation does not provide any further definitive product structure. Lindahl discloses a 
Regarding claim 14, Lindahl discloses the circular knitting needle according to claim 13, and further discloses wherein the cord is formed from a filament (flexible filament 27; fig. 17; col. 29, ll. 16-36).  
Lindahl does not explicitly disclose wherein the filament is a monofilament which comprises a thermoplastic.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the filament material, in order to provide a suitable flexible filament material to connect the two rigid members, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lindahl (US 7,874,181 B1) in view of Eley-Holden-Sotnik (US 6,983,627 B1).
Regarding claim 15, Lindahl discloses the circular knitting needle according to claim 14, and further discloses wherein the cord comprises a substantially constant cord diameter (cord 27; see fig. 17) and an end portion which is adjacent to the knitting needle rear part (transition area 21; fig. 17; col. 17, ll. 34-44), is formed correspondingly with respect to the knitting needle rear part (see fig. 21) and appears to have an increased cord diameter (see fig. 21).
Lindahl does not explicitly disclose wherein the end portion of the cord has an increased cord diameter.  However, Eley-Holden-Sotnik teaches wherein a circular knitting needle (circular knitting needle 20; fig. 2; col. 4, ll. 31-40) comprising a cord (cord 46; fig. 2; col. 4, ll. 31-40), wherein an end portion (end portions 38, 40; fig. 2; col. 4, ll. 31-40) of the cord has an increased cord diameter (fig. 5; col. 5, ll. 8-10, 35-51).  Therefore, it would have been obvious to one of .
Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.
Applicant Remarks: Applicant asserts that Lindahl does not disclose at least a portion of the elevations are disposed in a portion of the gripping surfaces adjacent to the knitting needle tip because of an additional work area 16 without elevations.
Examiner's response: Examiner respectfully disagrees.  First, Applicant does not define the term "adjacent"; and a common meaning of "adjacent" is "close or near" per the Merriam-Webster Dictionary.  Second, Lindahl clearly discloses elevations 14 extending substantially across shaft 26 and ending in a position only about 1.5-2 inches from pointed end 7 (col. 31, ll. 11-21); therefore at least some elevations 14 are positioned close to the needle tip area 6 and 7.  Therefore, Lindahl's teaching meets the claimed requirement.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/DANNY WORRELL/            Primary Examiner, Art Unit 3732